DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/468,412, Support for Household Appliance and Household Appliance, filed on June 11, 2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting device (in claim 6), a household appliance (in claim 10), and the mounting holes (in claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to because reference number "100" at the top in Fig. 21 appears to be incorrect and should be --102--; and reference number "100" (lower citation) in Fig. 25 is incorrect.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
"800" in Fig. 8 and "304" in Figs. 13 and 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5 has ambiguous claim terminology where it is unclear whether latter recitations of originally cited terminology are intended to refer to the originally cited terms.  It is unclear if "a square mounting plane" in line 4 is intended to refer to the original recitation of the term "the mounting plane" in line 5 of claim 4.
Claim 6 recites the limitation "the mounting plane" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations "the sheath holes" in line 2 and "the hydraulic plate holes" in line 3.  There is insufficient antecedent basis for these limitations in the claim. Note, the original recitations are cited as "a sheath hole" and "a hydraulic plate hole" in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,625,424 to de la Haye, hereinafter, Haye.  Haye discloses a support for a household appliance (6), comprising a hydraulic plate (26) being fixed to a bottom of the household appliance; a sheath (29) being fixedly connected with the hydraulic plate; a regulating support (30) being arranged outside the . 
Haye discloses the claimed invention except for the limitation of the sheath being fixedly connected with the hydraulic plate, the regulating support being arranged in the 
Haye discloses that the hydraulic plate and the sheath are formed as a single unit, that the sheath is arranged in the regulating support.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the support to have included a hydraulic plate and a sheath as separate items fixedly connected together to form a unit, since it has been held that forming an item of two pieces and put together which has formerly been formed of one piece involves only routine skill in the art and would not have produced any unpredictable results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement between the sheath and the regulating support wherein the regulating support is arranged in the sheath, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art and would not have yielded any unpredictable results.  In re Einstein, 8 USPQ 167.
	In regards to the limitations of wherein the sheath and the hydraulic plate are fixedly connected in a snap-in connection, a bonding, a hot-melting or a welding manner, and wherein the hydraulic plate is made of plastics through integral injection molding or made of metal through die-casting of a metallic material through die-casting, the limitations are not afforded any patentable weight because they are directed to a .
Allowable Subject Matter
Claims 6, 7, and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 3,768,766 to Bain is directed to a table leveling device using hydraulic lines.  U.S. Patent Application Publication No. 2018/0245266 to Zhao et al., is directed to a hydraulic leveling base having a bracket which can be used in combination and connection to a leveling foot.  U.S. Patent Application Publication No. 2018/0328438 to Zhao et al., is directed to hydraulic feet and fixed feet provided at a bottom of a washing machine for supporting the machine.  U.S. Patent No. 10,294,602 and U.S. Patent No. 10,605,324 to Zhao et al are directed to a washing machine foot with automatic leveling function and a washing machine.  U.S. Patent No. 11,124,913 to Zhao is directed to a leveling device, a washing machine with the leveling device and controlling method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  February 17, 2022